GERALD J. WROBLEWSKI, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentWROBLEWSKI v. COMMISSIONER OF INTERNAL REVENUEDocket No. 3334-99United States Tax Court1999 U.S. Tax Ct. LEXIS 60; June 16, 1999, Entered *60 Mary Ann Cohen, Chief Judge.  Mary Ann CohenORDER OF DISMISSAL FOR LACK OF JURISDICTIONOn February 18, 1999 the Court issued an order directing the filing of a proper amended petition and payment of the filing fee on or before April 19, 1999. No response to that order has been received. The premises considered, it isORDERED that on the Court's own motion this case is dismissed for lack of jurisdiction.Mary Ann CohenChief JudgeENTERED: JUN 16 1999